DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending. 
This application claims the benefit of US Patent Application No. 62/769,092 filed November 19, 2018. This application also claims the benefit of EP Application No. 19172083.8 filed May 1, 2019 and EP Application No. 18206963.3 filed November 19, 2018. These priority documents are in English and support the instant claims. 

Information Disclosure Statement
An information disclosure statement filed 2/13/2020 has been identified and the documents considered.  The corresponding signed and initialed PTO Form 1449 has been mailed with this action.  The document listed as a Search Report has been considered but has been crossed off the 1449 so that it will not appear on the face of any patent issuing from the instant application.  

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below or on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.   Specifically, page 19 (lines 19-20), figure 2A, Figures 8A-H contains sequences that are not identified by sequence identifier numbers.  If the sequences can be found in the sequence listing it would be remedial to insert the appropriate SEQ ID NO:s.  If not, a substitute paper copy of the “Sequence Listing”, as well as an amendment directing its entry into the specification, CRF and letter stating that the contents of the sequence listing and the CRF are the same and contain no new matter is required.    The nature of the non-compliance did not preclude the examination on the merits of the instant application, the results of which follow.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
In this case, applicants must amend the specification to incorporate the arrangement above. The Figures are described after what appears to be the Detailed Description of the Invention and Examples. 

Claim Objections
Claims 2-11 objected to because of the following informalities: In claim 1, line 2, the term “second RNA” requires the article “the”. This is true of claim 5 and claim 8. In these cases, each of “first” and “second” are independent limitations not a compound limitation and therefore require their own article. 
Each of the Independent claims 2-11 should initiate with the article “The” instead of “An”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 recites the limitation "said nucleic acid" in 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-15 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for method of treating a subject with SCA3/MJD wherein the treatment comprises introducing a construct comprising AAV comprising a nucleic acid encoding one of the nucleotide sequences of SEQ ID NO:s 22-29 or pairs of nucleotide sequences selected form the group consisting of SEQ ID NO::14 and 18, 15 and 19, 16 and 20 or 17 and 21 directly into the brain of the subject wherein the nucleic acid sequence is operably linked to a promoter wherein expression of the dsRNA reduces ATXN3 expression and treats the subject, does not reasonably provide enablement for any other embodiment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
1) Nature of invention.  The instant claims are drawn to a gene therapy method in which RNA inhibitors are introduced to treat a patient
2) Scope of the invention.  The scope of the invention is extremely broad in that the claim treats any disorder with any dsRNA sequence that is “substantially complementary” to any target RNA sequence in the RNA of human ATXN3. This is a large genus of disorders and a large genus of sequences.
3) Number of working examples and guidance.  The application teaches design of miRNAs that target ATXN3 5’ region. Applicants target specifically the 5’ region of the RNA of ATXN3. miRNA scaffolds comprising miR-451. Multiple sequence were designed that were fully complementary to the 5’ ATXN3 region and correctly folded into dsRNA. Then the sequences were in vitro tested first on reporter construct expression and then on cellular (in vitro) Ataxin-3 expression. 
Relative luciferase activity was calculated as the ratio between RL and FL activities. The results (FIG. 3) indicate that the 5′ region, in particular from, and including, exon 5 to, and not including exon 10, is a good region for highly efficient targeting of ATXN3 gene expression, as the most efficient knock-down was obtained in this region (target sequences SEQ ID NOs. 9-13).
In vivo testing of these regions were performed into two mouse models of mutant ATXN3 by direct injection into various parts of the brain. It is noted that none of the constructs lead to complete knockdown in F512 SCA3 knock-in mouse model. 
Expression of the miATXN3 candidates were high in the brain stem and all led to a strong reduction of ATXN3 mRNA of about 40%. Both AAV5-miATXN3_11 and AAV5-miATXN3_13 had comparable efficacies in the brain stem. AAV5_miATXN3_11 to the cisterna magna resulted in ATXN3 mRNA reduction in both cerebellum and brain stem, which are the main areas affected in SCA3 patients.

The second model is only discusses with respect to properties improved. In large animal models, less than complete knockdown was found. 
[0103] Cynomolgous macaques were injected with approximately 1×10.sup.13 to 1×10.sup.14 genome copies per kg AAV5-miATXN3_11 into the cisterna magna and/or intrathecal space. In total 3 Cynomolgous macaques were injected per dose of AAV5-miATXN3_11 and 3 with a—for SCA3—control AAV-miRNA. After 1 to 2 months in-life the animals were sacrificed, and molecular analysis performed on brain punches and peripheral organs to assess vector genome copies and ataxin-3 RNA and protein lowering. The key findings were ataxin-3 lowering up to 40% after one-time intra-CSF administration without acute toxicology or miATXN3-related off-target effects (FIG. 14).

4) State of the art. The normal function of Ataxin 3 is to remove and disassemble ubiquitin chains from proteins (see page 8, Sowa). Mutant Ataxin 3 comprises multiple copies of triplet codes CAG which creates a polyQ tract in the protein and becomes the genetic basis for Spinocerebellar ataxia type 3 (SCA3), also known as Machado-Joseph Disease (abstract, Sowa et al). The product is toxic in the brain. Still today, there is no cure or therapy to treat this disorder and only a cursory understanding of the pathological basis (see Sowa et al, introduction and abstract). The  only treatment option that has been followed is silencing the polyQ toxicity. Early intervention desired removing mutant ataxin-3 protein levels with shRNA and RNAI (See Martier, page 344. 
The silencing can be allele specific, silencing only the mutant ataxin-3, or non-allele specific, silencing both wild-type and mutant alleles. Both approaches demonstrated that neuropathology in SCA3 rodents can be improved.26–28

 
This same document chronicles the instant invention in which non-allele specific silencing was developed. 

We engineered artificial microRNAs (miATXN3) to target various exons within the ATXN3 mRNA. The miATXN3 candidates were incorporated in the primary miR-451 scaffold, which has been extensively studied by us and proved to be safe in human neurons, rodents, pigs, and non-human primates.29–31 By targeting both wildtype and mutant ataxin-3 we are aiming for a therapy to treat the whole SCA3 patient population. Because miR-451 has been shown to lack passenger activity due to dicer-independent processing, this significantly reduces the risk for off-target effects.32,33 


This approach was designed to treat “the entire human SCA3 patient population (page 350). 

5) Unpredictability of the art. There are several aspects that are unpredictable in the art. 
First, is the large breadth of the claimed vector for the use it is prescribed. Specifically, claim 11 is drawn to any AAV comprising any dsRNA with the limitation that it is at least 19 nucleotides and is “substantially complementary” wherein the method requires its expression but lacks these sequences. As well, in some embodiments, the claims require full knockdown. However, the specification develops sequences and describes those as working that are fully complementary and these are 14-21 or 22-29 expressed from AAV5 in mouse models as well as large animal models. Applicants do not demonstrate full knock down with any of the constructs and yet, the claims require this effect. 
Secondly, the mode of treatment is simply administration of the virus to the subject.  The art has demonstrated through numerous publications, delivery of nucleic acid vectors in vivo is highly unpredictable for successful human therapy.  At issue in general are organ barriers, failure to persist, side-effects in other organs, virus neutralizing antibodies, humoral immunity, normal tropism of the vector to other organs and more (Huang, section 4).  The challenge is to maintain the efficiency of delivery and expression while minimizing any pathogenicity of the virus from which the vector was derived. The inability to develop an adequate means of overcoming obstacles such as humoral; responses and refractory cells limits the successful means by which the nucleic acid can be administered (see Huang, abstract and conclusion). In some cases, AAV9 has shown success but for each therapeutic this must be empirically determined.   
In this particular case, this same concern was identified (Martier, page 352)
The success of an RNAi-based gene therapy for SCA3 is also dependent on the delivery method to reach the affected brain regions. AAV vectors are of particular interest due to their high safety profile, and different AAV serotypes have proven to be stable and safe, each with different tropism for a wide range of tissues.51–54 AAVs can be delivered to the CNS either by systemic administration, direct intraparenchymal administration, or in the cerebrospinal fluid (CSF). Systemic AAV infusion has been used in preclinical models and in clinical studies and some serotypes were identified that can cross the blood-brain barrier.55,56 Based on our own experience, we anticipate that intravenous (i.v.) infusion of AAV would not be sufficient to achieve silencing of ATXN3 in the cerebellum and brain stem with the current technology. Direct injection of AAV in the parenchyma of brain is more invasive, but studies in rodents, minipig, and non-human primates consistently showed very strong transduction of the deeper brain structures and vector spread to the adjacent brain areas.29,57

6) Amount of Experimentation Required. The claims have been evaluated in light of the art at the time of filing and found not to be commensurate in scope with the specification. MPEP 2164.05 teaches, “However, the examiner should carefully compare the steps, materials, and conditions used in the experiments of the declaration with those disclosed in the application to make sure that they are commensurate in scope; i.e., that the experiments used the guidance in the specification as filed and what was well known to one of skill in the art. Such a showing also must be commensurate with the scope of the claimed invention, i.e., must bear a reasonable correlation to the scope of the claimed invention. The invention recites use of a broad group of AAV for treatment of a disorder in light of the lack of enabled means of proper delivery. While the written description and enablement requirements of 35 USC 112, 1st para. are separable, in this instance the facts and issues are so interrelated that the specification fails to meet both requirements for the genus of polynucleotide being claimed for essentially the same reasons. As to enablement, one cannot make what one cannot conceive.  
Consequently, the prior art (and post-filing art) when combined with the lack of any disclosed direct experimental test of Applicant's hypothesis, shows that one of skill in the art at the time the invention was made would have had no basis to reasonably predict or conclude the claimed sequences could be identified given the lack of details necessary to identify those meeting the necessary functions. Though not controlling, the lack of working examples, is, nevertheless, a factor to be considered in a case involving both physiological activity and an undeveloped art. When a patent applicant chooses to forego exemplification and bases utility on broad terminology and general allegations, he runs the risk that unless one with ordinary skill in the art would accept the allegations as obviously valid and correct, the PTO may, properly, ask for evidence to substantiate them. Ex parte Sudilovsky, 21 USPQ2d 1702, 1705 (BPAI 1991); In re Novak, 134 USPA 335 (CCPA 1962); In re Fouche, 169 USPQ 429 (CCPA 1971).
To this end, the MPEP provides such guidance (emphasis added).
If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. In contrast, without such a correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. In this latter case, disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). Compare Fonar, 107 F.3d at 1549, 41 USPQ2d at 1805 (disclosure of software function adequate in that art)

The physiological art is recognized as unpredictable. (MPEP 2164.03.) In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.   In this case, the AAV is broadly stated as being administered to a patient.  The lack of guidance exacerbates the highly unpredictable field of gene therapy and the method of delivery of polynucleotides is highly unpredictable to date. Gene delivery has been a persistent problem for gene therapy protocols and the route of delivery itself presents an obstacle to be overcome for the application of the vector therapeutically. To date, no single mode of gene transfer has provided a viable option for successful gene therapy protocols. Given the unpredictability of the art, the poorly developed state of the art with regard to delviery, the lack of adequate working examples for the full breadth of the claims and the lack of guidance provided by applicants, the skilled artisan would have to have conducted undue, unpredictable experimentation to practice the claimed invention.”  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett (US 20180127758.
Bennett teaches means of reducing expression of an ATXN3 mRNA (table 2 where in the target sequence is SEQ ID NO:85). The comparison with SEQ ID NO:2 shows that this sequence corresponds to the sequences between 390-456 of SEQ ID NO:2.

    PNG
    media_image1.png
    607
    706
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 20180127758 as in view of Kaadt et al (Molecular Therapy, 2018, pages 318-328) and Borel et al (Molecular Therapy, 2014, pages 692-701).
Regarding claims 5 and 6, Kaadt teaches means by which shRNA structures embedded within pre-miRNA from miR451 leads to knockdown without passenger strand release (see abstract). Kaadt teaches CMV as a promoter (see page 2).
Borel teaches the inherent advantages of using AAV for RNAi activity. 
To this end, Bennett et al teach that the claimed sequences can be used to knockdown genes but does not teach complete knockdown. The knockdown according to Table 2 will treat SCA3/MJD.
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to use pre-miRNA scaffold i.e. miR451 in AAV to complete the treatment of SCA3/MJD with the ATXN3 inhibitors taught by Bennett. Such a modification would have resulted in a method encompassed by claims 5, 6, 10-13 and 15. As noted above: 1) Bennett et al teach a dsRNA that inhibits ATXN3 that binds to the 5’ region and treats SCA3; 2) Kaadt et al and Borel et al teach means of improving the construct for therapeutic purposes. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the improved constructs would lead to stability and improved therapy. 
Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-15 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-16 of copending Application No. 17/319,546. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Conclusion
Claims 7-9 and 14 are free of the art. This does not demonstrate that they are free of other rejections, simply free of the art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/Primary Examiner, Art Unit 1633